DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/22, 8/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10, 13, 17-21, 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al., US 20180003615
Regarding claim 1, Kessler discloses a self-compensating sensor, comprising: a sensing element comprising a polymer nano composite (PNC) film (Fig. 1-4; corrosion sensor 200/400 made up of CNT material 301); a plurality of electrical breakout points disposed on the sensing element (Fig. 1-4; electrical contacts 302a-d/ 112-118); a measurement circuit coupled to the plurality of electrical breakout points (Fig. 1; circuit 16 communicates with sensor to perform measurements) and configured to: measure a plurality of resistance values between a plurality of pairs of electrical breakout points selected from the plurality of electrical breakout points (Fig. 1-2; resistive arms 101a, and 101b having terminals 112, 114, 116, 118 for measuring resistance), based on the plurality of resistance values, calculate a first resistance of a sensing portion of the PNC film exposed to an environment (Fig. 2; ¶[0040]-[0041]; resistance of resistive arm 101a is calculated); based on the plurality of resistance values, calculate a second resistance of a reference portion of the PNC film adjacent the sensing portion (Fig. 2; ¶[0040]-[0042]; resistive arm 101b is considered a reference); and determine a compensated resistance by comparing the first resistance of the sensing portion and the second resistance of the reference portion, wherein the compensated resistance is indicative of a sensed condition of the environment (¶[0042]; a change in resistance associated with corroding element 103 is compared with that of resistor 105 to determine corrosion).
Regarding claim 2, Kessler discloses wherein each of the first resistance and the second resistance is a contact resistance independent resistance (¶[0038]; “resistors 102a-102c and 104a-104c may have any suitable resistances”).
Regarding claim 3, Kessler discloses wherein a variation in the contact-resistance-independent resistance of the reference portion is compensated in the compensated resistance (¶[0043]; compensation for variations of resistance due to temp, humidity).
Regarding claim 5, Kessler discloses wherein the PNC comprises carbon nanotubes (¶[0040]).
Regarding claim 6, Kessler discloses 2, wherein the sensing element is attached to a structural component, and the sensed condition is an amount of a crack, a state of corrosion, or a state of erosion of the structural component (¶[0040]-[0043]).
Regarding claim 7, Kessler discloses wherein the plurality of electrical breakout points comprise a plurality of linearly arranged electrodes (Fig. 2; Fig. 4).
Regarding claim 10, Kesseler discloses a method for sensing a structural health condition of a structure using a sensing element that comprises a resistive film (Fig. 1-4; corrosion sensor 200/400 made up of CNT strip material) and a plurality of linearly arranged electrodes in electrical contact with the resistive film (Fig. 4; electrical contacts 302a-d; Fig. 2; terminals 112-118), the method comprising: measuring a plurality of resistance values between a plurality of pairs of electrodes selected from the plurality of linearly arranged electrodes (Fig. 1-2; resistive arms 101a, and 101b having terminals 112, 114, 116, 118 for measuring resistance); based on the plurality of resistance values, calculating a contact-resistance-independent resistance value of a sensing portion of the resistive film (Fig. 2; ¶[0040]-[0041]; resistance of resistive arm 101a is calculated and sensing portion 103 resistance determined); based on the plurality of measured resistance values, calculating a contact-resistance-independent resistance value of a reference portion of the resistive film (Fig. 2; ¶[0040]-[0042]; resistive arm 101b is considered a reference and reference resistance of 105 determined); and determining a compensated resistance value by combining the resistance value of the sensing portion and the resistance value of the reference portion, such that the compensated resistance is indicative of the structural health condition (¶[0043]; “To compensate for variations in resistance caused by temperature and/or humidity variations, the resistance of the resistive arms may be combined in any suitable way. For example, the resistance of one resistive arm may be subtracted from the resistance of the other resistive arm”).
Regarding claim 13, Kessler discloses a method for measuring a sensed condition of an environment using a sensing element that comprises a resistive film (Fig. 1-4; corrosion sensor 200/400 made up of CNT strip material) and a plurality of linearly arranged electrodes in electrical contact with the resistive film (Fig. 4; electrical contacts 302a-d; Fig. 2; terminals 112-118), the method comprising: measuring a plurality of resistance values between a plurality of pairs of electrodes selected from the plurality of linearly arranged electrodes (Fig. 1-2; resistive arms 101a, and 101b having terminals 112, 114, 116, 118 for measuring resistance); based on the plurality of resistance values, calculating a contact-resistance-independent resistance value of a sensing portion of the resistive film (Fig. 2; ¶[0040]-[0041]; resistance of resistive arm 101a is calculated and sensing portion 103 resistance determined); based on the plurality of measured resistance values, calculating a contact-resistance-independent resistance value of a reference portion of the resistive film  (Fig. 2; ¶[0040]-[0042]; resistive arm 101b is considered a reference and reference resistance of 105 determined); and determining a compensated resistance value by combining the resistance value of the sensing portion and the resistance value of the reference portion (¶[0043]; “To compensate for variations in resistance caused by temperature and/or humidity variations, the resistance of the resistive arms may be combined in any suitable way. For example, the resistance of one resistive arm may be subtracted from the resistance of the other resistive arm”).
Regarding claim 17, Kessler discloses wherein the compensated resistance value is independent of a dimension of the sensing portion, and determining the compensated resistance value comprises normalizing the resistance value of the sensing portion over the dimension of the reference portion (¶[0042]; “resistive arm 101b may be used as a reference resistor to equalize or normalize the resistance of the resistive arm 101a”).
Regarding claim 18, Kessler discloses wherein the resistive film comprises a polymer nano composite (PNC) (¶[0048]).
Regarding claim 19 and 20, Kessler discloses further comprising exposing the sensing portion of the resistive film to an environment, wherein the compensated resistance value is indicative of a sensed condition of the environment, wherein the environment is a corrosive environment (¶[0041]; corrosion condition determined due to resistance increase).
Regarding claim 21, Kessler discloses a sensor comprising: a resistive film having a sensing portion (Fig. 2-4; portion 101a/ 401a) and a reference portion adjacent to the sensing portion (Fig. 2-4; Portion 101b, 401b); a plurality of linearly arranged electrodes including a first pair of electrodes contacting the sensing portion and a second pair of electrodes contacting the reference portion (Fig.2; resistive arms 101a, and 101b having terminals 112, 114, 116, 118 for measuring resistance); a measurement circuit coupled to the plurality of linearly arranged electrodes and configured to: measure a plurality of resistance values between a plurality of pairs of electrodes selected from the plurality of electrodes (Fig. 2; ¶[0040]-[0041]; resistance of resistive arm 101a/ 101b is calculated); based on the plurality of resistance values, calculate a contact-resistance-independent resistance value of the sensing portion (¶[0040-[0042]; sensing portion 103 resistance determined); based on the plurality of measured resistance values, calculate a contact-resistance-independent resistance value of the reference portion (Fig. 2; ¶[0040]-[0042]; resistive arm 101b is considered a reference and reference resistance of 105 determined); and determine a compensated resistance value by combining the resistance value of the sensing portion and the resistance value of the reference portion (¶[0043]; “To compensate for variations in resistance caused by temperature and/or humidity variations, the resistance of the resistive arms may be combined in any suitable way. For example, the resistance of one resistive arm may be subtracted from the resistance of the other resistive arm”).
Regarding claim 25, Kessler discloses wherein the compensated resistance value is independent of a dimension of the sensing portion, and the measurement circuit is further configured to calculate the compensated resistance value by normalizing the resistance value of the sensing portion over the dimension of the reference portion (¶[0042]; “resistive arm 101b may be used as a reference resistor to equalize or normalize the resistance of the resistive arm 101a”).
Regarding claim 26 and 27, Kessler discloses wherein the resistive film comprises a polymer nano composite (PNC), wherein the PNC comprises carbon nanotubes (¶[0048]).
Regarding claim 28, Kessler discloses wherein the sensing portion of the resistive film is exposed to an environment, and the compensated resistance value is indicative of a sensed condition of the environment (¶[0041]; corrosion condition determined due to resistance increase).
Regarding claim 29, Kessler discloses wherein the resistive film is attached to a structural component, and the sensed condition is an amount of a crack, a state of corrosion, or a state of erosion of the structural component (¶[0048]; corroding element is on strip of CNT material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., US 20180003615 in view of  Foreman et al., US 20040178806 
Regarding claim 4, Kessler discloses wherein the measurement circuit is further configured to calculate the compensated resistance value but is silent in calculating the compensated value based on a ratio between the contact-resistance independent resistance of the sensing portion and the contact-resistance-independent resistance of the reference portion.  Foreman discloses calculating a compensated value based on a ratio between a sensing portion and a reference portion (Abstract; Resistance values of the test and reference coupons can accordingly be monitored ratiometrically).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Foreman into Kessler for the purpose of detecting changes in resistance due to the corrosion. 
Regarding claim 16, Kessler is silent in wherein determining the compensated resistance value comprises calculating a ratio between the sensed resistance and the resistance value of the reference portion. Foreman discloses calculating a ratio between the sensed resistance and the resistance value of the reference portion (Abstract; Resistance values of the test and reference coupons can accordingly be monitored ratiometrically).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Foreman into Kessler for the purpose of detecting changes in resistance due to the corrosion.
Regarding claim 24, Kessler is silent in the measurement circuit is further configured to calculate the compensated resistance value based on a ratio between the sensed resistance and the resistance value of the reference portion. Foreman discloses a circuit which calculates a value based on a ratio between the sensed resistance and the resistance value of the reference portion (Abstract; Resistance values of the test and reference coupons can accordingly be monitored ratiometrically).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Foreman into Kessler for detecting changes in resistance due to the corrosion.

Claim(s) 8, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., US 20180003615 in view of Chen et al., US 20070159187
Regarding claim 8, Kessler is silent in wherein the plurality of linearly arranged electrodes comprise at least five consecutive electrodes. Chen teaches a plurality of linearly arranged electrodes comprise at least five consecutive electrodes (Fig. 2; measuring electrodes 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chen into Kessler for the benefit of measuring health of a component in a plurality of regions.  
Regarding claim 14, Kessler is silent in wherein measuring the plurality of resistance values comprising measuring resistance values between a plurality of pairs of electrodes selected from at least five consecutive electrodes of the plurality of linearly arranged electrodes. Chen teaches measuring resistance values between a plurality of pairs of electrodes selected from at least five consecutive electrodes of the plurality of linearly arranged electrodes (Fig. 2; measuring electrodes 14; ¶[0034]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chen into Kessler for the benefit of measuring health of a component in a plurality of regions.  
Regarding claim 22, Kessler is silent in wherein the plurality of linearly arranged electrodes comprise at least five consecutive electrodes. Chen teaches a plurality of linearly arranged electrodes comprise at least five consecutive electrodes (Fig. 2; measuring electrodes 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chen into Kessler for the benefit of measuring health of a component in a plurality of regions.  

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al., US 20180003615 in view of Palazzola et al., US 20150239708
Regarding claim 11, Kessler is silent in wherein the structural health condition is a degree of damage to the structure.  Palazzola discloses monitoring a structural health condition wherein the condition is a degree of damage to the structure (¶[0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Palazzola into Kessler in order to determine whether the structure can be properly used. 
 	Regarding claim 12, Kessler is silent in determining a remaining useful life of the structure based on the compensated resistance value. Palazzola discloses determining a remaining useful life of the structure based on a resistance value (¶[0027]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Palazzola into Kessler in order to determine whether the structure can be properly used.

Allowable Subject Matter
Claims 9, 15, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, prior art does not disclose or suggest: “wherein the first pair of consecutive electrodes are a pair of inner electrodes among four consecutive electrodes of the at least five consecutive electrodes, and the contact-resistance-independent resistance of the sensing portion is calculated based on at least four resistance values measured between at least four pairs of electrodes selected from the four consecutive electrodes” in combination with all the limitations of claim 9. 
Regarding claim 15, prior art does not disclose or suggest: “wherein the sensing portion of the resistive film is disposed between a first pair of inner electrodes among four consecutive electrodes of the at least five consecutive electrodes, and calculating the resistance value of the sensing portion comprises calculating based on at least four resistance values measured between at least four pairs of electrodes selected from the four consecutive electrodes” in combination with all the limitations of claim 15.
Regarding claim 23, prior art does not disclose: “wherein the first pair of electrodes are a pair of inner electrodes among four consecutive electrodes of the at least five consecutive electrodes, and the resistance value of the sensing portion is calculated based on at least four resistance values measured between at least four pairs of electrodes selected from the four consecutive electrodes” in combination with all the limitations of claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868